Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-8, 10, 11, 14-18, 22 and 23 are pending in the application. Claims 1-8, 16, 18 and 23 are rejected. Claims 17 and 22 are objected to. Claims 10, 11, 14 and 15 are allowed. 


Response to Amendment / Argument
Rejections made in the previous Office Action have been overcome by Applicant's amendments to the claims. Therefore, arguments pertaining to these objections and rejections will not be addressed. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is rejected as indefinite since multiple variables are defined but are not required elsewhere in the claims. Each of the variables R61, R64 and W have definitions but do not appear to be required by the formula (I). For this reason, it is unclear if the definitions are extraneous or the structure is incomplete.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by International Application Publication No. WO 2006/049941 A1 by Hutchinson et al.
The prior art is replete with structures that reading on formula (I). For instance, the prior art discloses the following compound on page 36:

    PNG
    media_image1.png
    153
    743
    media_image1.png
    Greyscale
.
The compound reads on formula (I) where R2, R7, R8 and R9 are hydrogen, R1 is C2 alkyl, R21, R32, R34 and R35 are hydrogen, R33 is -OR15 where R15 is C1 haloalkyl, and R3 is -NHR4 where R4 is the phenyl structure depicted in claim 2. As an additional example, the following compound is disclosed on page 36:

    PNG
    media_image2.png
    138
    922
    media_image2.png
    Greyscale
.
The compound has the same definitions except where R1 is halogen. As additional examples, the prior art discloses the following compounds on page 37:

    PNG
    media_image3.png
    328
    717
    media_image3.png
    Greyscale
.
The compounds have the same definitions except where R1 and R33 are alkyl groups. Applicant is further directed to compounds 24, 25, 26, 27, 30, 31-35, 37-43, 45-47, 50 and 51. Regarding the limitation of a “pharmaceutical composition for use in the treatment of a bacterial disease,” claim 2 only requires the presence of the compound itself and the intended use does not provide a structural limitation on the claims.

Claim(s) 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patent Document No. GB 921682 A.
	The prior art teaches the following compound on page 7:

    PNG
    media_image4.png
    192
    633
    media_image4.png
    Greyscale
.
The compound above reads on formula (I) where R3 is -NHR4 where R4 is the first option of claim 2, R7, R9, R31, R32, R33, R34 and R35 are hydrogen, R1 is halogen, R2 and R8 are C1 haloalkyl. Regarding the limitation of a “pharmaceutical composition for use in the treatment of a bacterial disease,” claim 2 only requires the presence of the compound itself and the intended use does not provide a structural limitation on the claims.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1, 4-8, 16, 18 and 23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 6,207,679 by Cuny et al.
Determining the scope and contents of the prior art. (See MPEP § 2141.01)
	The prior art teaches compounds of the following general formula (column 5):

    PNG
    media_image5.png
    177
    277
    media_image5.png
    Greyscale
.
The prior art further teaches that the compounds are useful an antibacterial agents. See, for instance, column 5, lines 11-13. Regarding particular utilities, the prior art teaches the following in column 4 (lines 20-39, underline added):
In general, the present invention provides a method and pharmaceutical preparations for inhibiting the growth of bacterial microorganisms, such as in the treatment of Gram-positive infections, including Staphylococcus infections, Streptococcus infections, and Enterococcus infections, and in the treatment of Gram-negative infections, including Enterobacteriaceae infections, Mycobacterium infections, Neisseria infections, Pseudomonas infections, Shigella infections, Escherichia infections, Bacillus infections, Micrococcus infections, Arthrobacter infections, and Peptostreptococcus infections. For instance, the compounds of the present invention are particularly useful in the treatment of infections caused by methicillin-resistant strains of bacteria, e.g. methicillin-resistant strains of Staphylococcus aureus (MRSA; Micrococcus pyogenes var. aureus). In preferred embodiments, the present invention can be used to inhibit bacterial infections caused by Gram-positive bacteria, for example, S. aureus, S. epidermidis, S. pneumonia.

The prior art teaches application in the treatment of infections caused by types of bacteria (S. aureus, S. epiderimdis and S. pneumonia) that are recited in claim 1. As specific examples of the prior art genus, the prior art teaches the following examples in columns 97 and 98:

    PNG
    media_image6.png
    217
    498
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    253
    462
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    226
    480
    media_image8.png
    Greyscale
.
The compounds read on formula (I) where R1 is hydrogen or C1 haloalkyl, R2, R7, R8 and R9 are either hydrogen or C1 haloalkyl, R3 is -NR5R6 where R5 and R6 join together to form a ring which is substituted by one instance of R51 that can be considered substituted alkyl, substituted heteroalkyl, substituted C9-heteroaryl-C1-alkyl, or -C(=W)R61 where W is O and R61 is heteroaryl. These definitions read on instant claims 1, 4, 5, 6, 7, 16, 18 and 23 (where the embodiments above do not require the variables of claims 4, 5, 6, 7, 16, 18 and 23) as well as claim 8 (for the compound of Example 67).
Ascertainment of the differences between the prior art and the claims. (See MPEP § 2141.02)
	The prior art does not teach an explicit embodiment where any of the three compounds were administered to a subject having been diagnosed with a bacterial disease.
Finding of prima facie obviousness --- rationale and motivation (See MPEP § 2141.02)
	At least in the interest of determining which prior art compound would provide optimum results in the specific utilities disclosed in the prior art, a person having ordinary skill in the art would have been motivated to apply the example compounds in the specific utilities discussed above including treating an infection in a patient identified as having an infection. See, for instance, column 6, lines 38-50 where the prior art teaches treatment of bacterial diseases in an individual in need of such treatment. The specification on page 21 states that “bacterial disease” and “bacterial infection” are used interchangeably and includes “any symptomatic, acute or chronic bacterial infection” that would encompass even minor bacterial infections and treatment thereof as suggested by the prior art.

Claim(s) 1, 3-8, 18 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patent Document No. GB 921682 A.
Determining the scope and contents of the prior art. (See MPEP § 2141.01)
	The prior art teaches compounds of the following general formula (page 1):

    PNG
    media_image9.png
    158
    436
    media_image9.png
    Greyscale
.
The prior art teaches that the compounds have insecticidal as well as bactericidal activity (page 1, right column, lines 43-69). As a specific example of the prior art genus, the prior art teaches the following compound on page 7:

    PNG
    media_image4.png
    192
    633
    media_image4.png
    Greyscale
.
The compound above reads on formula (I) where R3 is -NHR4 where R4 is the second option of claim 1, R7, R9, R31, R32, R33, R34 and R35 are hydrogen, R1 is halogen, R2 and R8 are C1 haloalkyl. These definitions read on instant claims 1, 3, 4, 5, 6, 7 (where claim 7 does not require that R4 be the structure of claim 7), 8, 18 and 23 (where claim 23 does not require that R4 be the structure of claim 23).
	Regarding additional utilities, the prior art teaches the following on page 8, left column:

    PNG
    media_image10.png
    339
    612
    media_image10.png
    Greyscale

The prior art teaches application to Staphylococcus aureus and Bacillus subtilis, which are recited in claim 1.
Ascertainment of the differences between the prior art and the claims. (See MPEP § 2141.02)
The prior art does not teach an explicit embodiment where the compound above was administered to a subject having been diagnosed with a bacterial disease.
Finding of prima facie obviousness --- rationale and motivation (See MPEP § 2141.02)
At least in the interest of determining which prior art compound would provide optimum results in the specific utilities disclosed in the prior art, a person having ordinary skill in the art would have been motivated to apply the example compounds in the specific utilities discussed above including treating a human or animal experiencing an infection such as caused by Staphylococcus aureus. The specification on page 21 states that “bacterial disease” and “bacterial infection” are used interchangeably and includes “any symptomatic, acute or chronic bacterial infection” that would encompass even minor bacterial infections and treatment thereof as suggested by the prior art.

Allowable Subject Matter
Claims 10, 11, 14 and 15 are allowed.
Claims 17 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311. The examiner can normally be reached Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626